UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARSENIO GONZALEZ,

                              Plaintiff,

                  -against-                                        ORDER

DARREN C. BUSCEMI and BOYLE                                  18 Civ. 11120 (PGG)
BROTHERS, INC.,

                              Defendants.




PAUL G. GARDEPHE, U.S.D.J.:

              After consultation with the parties, the April 11, 2019 Case Management Plan and

August 19, 2019 order extending fact discovery are modified as follows:

           1. Fact discovery must conclude by December 5, 2019;

           2. Expert discovery must conclude by January 20, 2020; and

           3. Any party that intends to file a post-discovery dispositive motion must submit a
              letter to the Court in accordance with Rule 4(A) of the Court's Individual
              Practices by January 27, 2020. Opposition letters are due February 3, 2020.

              It is further ORDERED that there will be a pre-trial status conference in this

matter on February 6, 2020 at 10:30 a.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       November   22019
                                            SO ORDERED.



                                            Paul G. Gard!&!-{     W-/A
                                            United States District Judge
